DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/18/2022 has been entered.
Claim Interpretation
The limitations regarding whether removal unevenness has occurred are interpreted as inclusive of the explanation provided in [0063] in which data in which the removal rate has exhibited a trend outside of the expected trend is omitted due to the likelihood of removal unevenness. The claim is not interpreted as requiring a specific threshold of within wafer uniformity for inclusion of the data.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“data acquisition unit” in claim 1-6 interpreted as a computer software module [0049] and equivalents thereof.
“model construction unit” in claim 1-6 interpreted as a computer software module [0049] and equivalents thereof.
“actual value acquisition unit” in claim 1-6 interpreted as a computer software module [0049] and equivalents thereof.
“indicator value calculation unit” in claim 1-6 interpreted as a computer software module [0049] and equivalents thereof.
“output unit” in claim 1-6 interpreted as a computer software module [0049] and equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) operation as a learning data acquisition unit to acquire learning data, operation as a model construction unit to construct a predictive model, operation as an actual value acquisition unit to acquire actual values of the accumulated operating time, accumulated number of wafers processed, and removal amount, operation as an indicator value calculation unit to calculated the predicted removal amount and the difference between the calculated predicted removal amount and the actual removal amount, and operation as an output unit to output information regarding replacement of the chemical solution. The limitations regarding operation as each of these units, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic computer (processor configured with a program). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. See MPEP 2106.04(a)(2) III.  Furthermore, the collection of data and determination of whether removal unevenness has occurred, the predictive model and the comparison can be done mentally (or with pen and paper). If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, 839 F.3d at 1139, 120 USPQ2d at 1474 (holding that claims to the mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").
This judicial exception is not integrated into a practical application because the claim recites the processor configured with a program with a high level of generality. Additionally, the output unit is recited with a high degree of generality. Further, claim functions such as obtaining normal values or actual values from the etching system are recited broadly without a recitation of the sensor structure and such values (number of wafers, processing time, removal amount) are routinely monitored or otherwise pre-set by etching monitoring systems. Furthermore, the claim requires these values to be acquired. The broadest reasonable interpretation of this is inclusive of obtaining the values from a planned recipe (e.g. number of wafers and processing time) or obtaining the values from a separate, unclaimed measuring structure. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the etching system are recited broadly without even a recitation of the sensor structure (or requirement for a sensor) and without recitation of the output unit structure and such values are routinely monitored by etching monitoring systems, including etching systems with alarms or other indicators to convey a change or maintenance is required (e.g. changing of solution). Therefore, it represents a well-understood, routine, conventional activity previously known to the industry.
For purpose of compact prosecution on the merits and in the event applicant can demonstrate the claims are subject matter eligible as presented, Examiner is providing a rejection of the claims over prior art. This is not an indication that the claims are subject matter eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa (prev. presented US 2004/0242004), in view of Reeves (prev. presented US 2007/0061032), Campbell (prev. presented US 6376261 ), and US Patent Application Publication 2011/0320026 of Chen et al., hereinafter Chen.
Regarding claim 1-2, Shirakawa teaches a monitoring system for monitoring the state of a chemical solution in an etching process (abstract) comprising a processor (35-39 Fig 1) configured to perform an operation to collect data during processing and as learning data acquisition unit to acquire normal values of accumulated operating time ([0044] taught as use history of current treating liquid) and removal amount (S1 Fig 3) and [0044] this is inclusive of operation when removal did not occur, operation as a model construct (S2) and [0043-0044], operation as an actual value acquisition unit (S4) [0044-0045].  Shirakawa fails to teach the model includes the accumulated number of wafers processed and fails to teach operation as an indicator value to signal replacement of the solution and fail to teach determining whether removal unevenness has occurred during the etching without resorting to operator selection. In the same field of endeavor of modeling and measuring processing data for semiconductor processing (abstract), Reeves teaches the model includes number of wafers processed (number of samples used) [0056]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Shirakawa to include acquiring and modeling based on the number of wafer processed because Reeves teaches this is a valued incorporated into the modeling parameters of processing modeling. In the same field of endeavor of controlling etching processes (abstract), Campbell teaches the processor performs value acquisition (Fig 2 and 5) and indicates when the removal is deviated too far from intended (Fig 5, see 125, and 120) and sends an indication to replace the etchant (Fig 6 and 7). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Shirakawa to include the teachings of Campbell because Campbell teaches this allows for correction and control of the wet etching process. Regarding the determining if removal unevenness has occurred without operator selection so that only the data in which removal unevenness did not occur is used, in the same field of endeavor of processing control of wafer fabrication using machine learning (abstract), Chen teaches that prior to making a model filtering the data into “useful” data without operator input [0017]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Shirakawa to include this data filtering because Chen teaches it allows for only “useful” data to be incorporated into the model. In the combination as applied, this useful data is data in which removal unevenness has not occurred.
Regarding claim 3, Campbell teaches the process is for performing defect detection and correcting (Fig 6-7) such that the threshold value is the difference between the output value and the actual value. 
Regarding claim 4, Shirakawa teaches the regression analysis for the model (37 Fig 1).
Regarding claim 5-6, the combination as applied to claim 1 teaches the operation of model construct using the recited values.
Response to Arguments
Applicant’s arguments filed 03/18/2022, hereinafter reply, have been fully considered. The argument (reply p11- 14) regarding the claims being subject matter eligible is not persuasive because applicant argues that the cited Synopsys was an example of a claim that does not recite a mental process. Examiner notes that the portion cited was done so to demonstrate that the court does not distinguish between mental processes performed entirely in the human mine and mental processes that require a physical aid such a pen and paper. Applicant argues the processes cannot be performed in the mind. Examiner notes that the steps recited include collecting and acquiring the data and do not specifically recite measuring these values as applicant’s arguments suggest. Applicant’s citation of the example using neural network training of facial recognition software is noted. Examiner respectfully notes that the processes as claimed in the instant application include calculations that may be performed by the human mind whereas the facial recognition example cannot be performed by the human mind. If applicant believes the model construction is beyond what could be done by the human mind, applicant is kindly requested to amend the claims to include the details of the model construction. As currently recited the claim is inclusive of the construction of a fit curve of data which can be done by the human mind with the assistance of pen and paper. Therefore the arguments are not persuasive. It is noted that the amended limitations regarding collection and determination may also be done by the human mind. 
Regarding the prior art (reply p15-20), the argument that the combination does not teach the amended limitations (reply p15-18) is moot because the rejection has been modified to include Chen which does teach the data filtering prior to constructing a model. Regarding Shirakawa not teaching operating time (reply p18) is not persuasive because, as cited above, Shirakawa teaches the memory data includes use history of the liquid [0044] with no indication than an abnormality occurred during this data collection (historic use). The individual arguments regarding Campbell and Reeves (reply p12) is further not persuasive because as noted the obtained values (Reeves) are inclusive of historical values without abnormalities (no teaching of abnormality occurring during historical data collection). Campbell provides a teaching of the indicator function of comparison to historical data. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2018/0307687 teaches filtering the data before use in algorithms and the filtering includes removal of disruptions (unevenness is a disruption).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
                                                                                                                                                                                                  /KEATH T CHEN/Primary Examiner, Art Unit 1716